                                                                                          FEB 14 2020
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

UNITED STATES OF AMERICA,                      )       Case No. 4:20-cr-00003
                                               )
v.                                             )       ORDER
                                               )
TIMOTHY STEPHEN HOLLIDAY,                      )       By: Hon. Jackson L. Kiser
                                               )           Senior United States District Judge
               Defendant.                      )


       This matter is before the Court on the Report & Recommendation (“R&R”) of United

States Magistrate Judge Robert S. Ballou, recommending that I accept Defendant Timothy Stephen

Holliday’s plea of guilty to Count I of the Information [ECF No. 18]. The R&R was entered on

January 23, 2020, and the parties had fourteen (14) days to file objections; no objections were filed. I

have reviewed the R&R, the transcript of Defendant’s plea hearing, the factual basis/agreed

statement of facts tendered by the government, and all other relevant material. It is hereby

ORDERED that the R&R is ADOPTED IN ITS ENTIRETY and Defendant’s plea of guilty to

Count I of the Information is ACCEPTED.

       The clerk is directed to forward a copy of this Order to all counsel of record and to

Magistrate Judge Ballou.

       ENTERED this 14th day of February, 2020.



                                               s/Jackson L. Kiser
                                               SENIOR UNITED STATES DISTRICT JUDGE
